Name: 86/528/EEC: Council Decision of 3 November 1986 amending Decision 78/476/EEC on the equivalence of checks on practices for the maintenance of varieties carried out in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-11-06

 Avis juridique important|31986D052886/528/EEC: Council Decision of 3 November 1986 amending Decision 78/476/EEC on the equivalence of checks on practices for the maintenance of varieties carried out in third countries Official Journal L 311 , 06/11/1986 P. 0027*****COUNCIL DECISION of 3 November 1986 amending Decision 78/476/EEC on the equivalence of checks on practices for the maintenance of varieties carried out in third countries (86/528/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 86/155/EEC (2), and in particular Article 21 (1) (b) thereof, Having regard to the proposal from the Commission, Whereas, by Decision 78/476/EEC (4), as last amended by Decision 85/587/EEC (4), the Council noted that the official checks on practices for the maintenance of varieties carried out in certain third countries afford the same guarantees as those carried out by the Member States; Whereas, in the meantime, it has been established that such practices can also officially checked in Argentina in connection whith certain species; Whereas an examination of the conditions under which official checks on practices for the maintenance of varieties are carried out in Argentina has shown thaat those checks afford the same guarantees as those carried out by the Member States; Whereas Argentina should therefore be granted equivalence in respect of certain species, HAS ADOPTED THIS DECISION: Article 1 In the Annex to Decision 78/476/EEC the following item shall be inserted after item 6a: 1.2.3.4 // // // // // '1 // 2 // 3 // 4 // // // // // 6b // Argentina (RA) // Servicio Nacional de Semillas, Buenos Aires // Zea mays Helianthus annuus' // // // // Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 November 1986. For the Council The President A. CLARK (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 118, 7. 5. 1986, p. 23. (4) OJ No L 152, 8. 6. 1978, p. 17. (2) OJ No L 372, 31. 12. 1985, p. 46.